Citation Nr: 1113350	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiac arrhythmia status post pacemaker implant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife





ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied entitlement to service connection for hypertension and status post pacemaker implant (claimed as a heart disorder).

The Board notes that the February 2009 statement of the case addressed multiple issues in addition to the above, including service connection for sleep apnea.  However, in an April 2009 substantive appeal, the Veteran specifically limited his appeal to the heart and hypertension issues.  A timely substantive appeal was not submitted on any of the other issues.  Accordingly, the appeal is limited to the issues listed on the cover page.

In November 2010 the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In December 2010 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in December 2010 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Competent evidence of record reflects that a cardiac arrhythmia status post pacemaker implant was first diagnosed in March 2007, more than eight years after separation from service, and there is no medical evidence establishing that a cardiac arrhythmia is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for cardiac arrhythmia status post pacemaker implant have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, an April 2007 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in February 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private treatment records, Army publications, hearing testimony, and VA examination reports. 

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran's claim for a heart disorder was received in April 2007.  In correspondence dated in June 2007 he explained that he went to the emergency room in March 2007 feeling light-headed and nauseated, and it was discovered that he was having heart pauses lasting up to eight seconds.

The Veteran's service treatment records (STRs) have been reviewed.  Routine electrocardiogram (EKG) studies were reported as within normal limits.  In a February 1997 Persian Gulf examination report the Veteran complained of a history of intermittent left chest pain on inspiration and shortness of breath occurring at rest approximately twice per year.  He indicated that he passed his PT test in October 1996.  The assessment included intermittent pleuritic chest pain.  In a July 1998 retirement medical examination report heart and vascular clinical evaluation findings were reported as normal.

In a post-service private history and physical report from D. R., M.D., dated in April 2001, the Veteran indicated that he wanted to establish medical care.  He described a past medical history that included hypertension, indicated that current medications included Lotensin, and complained of occasional chest ache.  The impression included atypical chest pain.  A left heart catheterization study was performed in April 2001 for possible coronary artery disease.  Intimal plaquing was noted throughout the coronary arterial tree.

Private treatment records from Charlotte Regional Medical Center dated in March 2007 showed that the Veteran complained of lightheadedness, dizziness, near syncope, and bradycardia for the past few months or the past year.  A reported past medical history included mild coronary artery disease.  Following clinical evaluation, diagnostic testing, and a surgical pacemaker implant, the diagnosis was cardiac arrhythmia, status post pacemaker.  He was also diagnosed with sleep apnea at that time.

Private treatment records dated in May 2007 from M. K., M.D., indicated that the Veteran underwent a diagnostic sleep study in April 2007.  The diagnosis was moderate obstructive sleep apnea.

In an October 2007 VA examination report to evaluate a service-connected gout disability, the examiner indicated that no computer data or claims file was available for review.  The Veteran stated that for two and a half years he had been experiencing cardiac arrhythmia, especially at night.  The diagnosis included cardiac arrhythmia status post permanent pacemaker.

In a VA examination report dated in February 2009, the examining cardiologist indicated that he reviewed the claims folder.  The Veteran stated that in 1981 he was declined a pilot's license due to a heart disorder and a "leaky valve," though he reported no heart problems from 1981 until 2007.  The diagnosis included cardiac arrhythmia status post pacemaker implant, hypertension, and severe obstructive sleep apnea.  The examiner opined that the Veteran's cardiac arrhythmia status post pacemaker implant was less likely as not related to his symptoms in service and/or had its onset in service and/or related to elevated blood pressure in service.  The examiner explained that there was no medical evidence to support any symptom of heart disorder in service, there was no diagnosis of hypertension in service, and cardiac arrhythmia was not caused by hypertension.  Instead, he opined that the Veteran's cardiac arrhythmia was most likely caused by his longstanding sleep apnea, diagnosed in 2007, which is not service-connected.

In correspondence dated in December 2010, D. R., M.D., stated that he had been treating the Veteran for hypertension and arrhythmia for ten years, that he had reviewed the Veteran's military records and his history of high blood pressure with hypertensive vascular disease for greater than 25 years, and that the Veteran had been on antihypertensives since 1998.

The Veteran also submitted excerpts from two Army publications that pertained to flying status and heart and vascular disorders; however, both were published after the Veteran retired from the Army.  

During a December 2010 Travel Board hearing, the Veteran testified that he never noticed any heart arrhythmias during service and that he first had a heart arrhythmia, for which he was given a pacemaker, in March 2007.

The Board has considered the claim for entitlement to service connection for a cardiac arrhythmia status post pacemaker implant.  However, as noted above, service treatment records do not reflect any complaints of cardiac arrhythmia, and post-service medical evidence of record does not reveal any findings, diagnosis, or treatment of a cardiac arrhythmia until March 2007, more than eight years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

The Board also notes that only the February 2009 VA examination report contains an opinion regarding the relationship between the Veteran's current cardiac arrhythmia disorder with events, disease, or injuries during active service.  The Board finds that the February 2009 VA cardiologist's medical opinion that the Veteran's cardiac arrhythmia status post pacemaker implant is less likely than not related to service is persuasive.  The cardiologist reviewed the claims file and provided a rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Accordingly, great probative value is assigned to the opinion.

In comparison, the December 2010 statement from D. R., M.D., is of little probative value.  The physician noted that he had been treating the Veteran for "hypertension and arrhythmia for ten years."  However, to the extent this statement can be construed as establishing treatment for arrhythmia for ten years, such statement is inconsistent with treatment records he authored and with other private treatment records, which do not document any cardiac arrhythmia until March 2007.  Moreover, this statement did not provide any actual opinion addressing the relationship between the Veteran's cardiac arrhythmia and service.  Accordingly, it is of little probative value.  See Nieves-Rodriguez, supra; see also Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Finally, the Veteran testified under oath that he never had a heart arrhythmia prior to March 2007.  In addition, only the Veteran has provided an opinion that his cardiac arrhythmia is related to his hypertension.  The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a cardiac arrhythmia, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the February 2009 VA cardiologist believed that sleep apnea caused the cardiac arrhythmia and that hypertension is not related to arrhythmia.  The opinion of a cardiologist, who has specialized medical training, is of greater probative value than the Veteran's lay assertions as to the etiology of his cardiac arrhythmia.

In summary, cardiac arrhythmia status post pacemaker implant was not shown in service and is not shown to be related to the claimed hypertension disability pending on appeal.  Thus, the claim for service connection for a cardiac arrhythmia must be denied.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for cardiac arrhythmia status post pacemaker implant is denied.


REMAND

After reviewing the evidence of record the Board finds that additional development is required before deciding the claim.  In particular, the Veteran testified that Fort Polk Hospital prescribed medication for hypertension around the time of his retirement from military service in 1998.  These records may substantiate his claim for service connection for hypertension on a presumptive basis and should be obtained.

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

The Veteran's service treatment records (STRs) have been reviewed and do not reflect a diagnosis of hypertension.  Blood pressure readings were recorded on approximately 27 occasions.  Of those recordings, systolic blood pressure never reached 160mm. or greater.  On six occasions (October 1985, July and August 1986, January 1992, November 1996, and February 1997) diastolic blood pressure was recorded at 90mm. or greater, including in July 1986 when he participated in a three-day blood pressure check.  A February 1997 Persian Gulf examination report noted a history of elevated diastolic blood pressure since 1986 intermittently, and the Veteran reported that he had lots of stress in the past; no blood pressure medication was given.  The assessment included history of elevated blood pressure.

At no time was the Veteran treated for or diagnosed with hypertension during military service.  At the time of his retirement physical examination in July 1998, blood pressure was within the normal range and recorded as 124/72.  It was noted that the Veteran had a history of some elevated blood pressure readings in the past depending on stress, but no diagnosis of hypertension was provided.

In December 2010 the Veteran testified that he had a hard time remembering, but believed that he was first placed on blood pressure medication at Fort Polk Hospital around the time of retirement from military service.  He believed he was on the medication for a year before he moved and began seeing his current cardiologist [Dr. D. R.].

In correspondence dated in December 2010, D. R., M.D., stated that he had been treating the Veteran for hypertension for ten years, that he had reviewed the Veteran's military records and his history of high blood pressure with hypertensive vascular disease for greater than 25 years, and that the Veteran had been on antihypertensives since 1998.

In a post-service private history and physical report from D. R., M.D., dated in April 2001, the Veteran indicated that he wanted to establish medical care.  He described a past medical history that included hypertension and indicated that current medications included Lotensin.  Blood pressure readings were recorded twice as 150/110.  The impression included hypertension.  No earlier evidence of hypertension or antihypertensive medication is found in the claims file.    

The Board notes that while there is evidence of some elevated blood pressure readings during the Veteran's 20 years of military service, his service treatment records do not reflect any diagnosed hypertension, and blood pressure was normal at separation.  Moreover, the VA examiner concluded that the Veteran's current hypertension did not arise in service.  However, because the April 2001 new patient history and physical report from Dr. D. R. noted that the Veteran was taking antihypertensive medication and the Veteran testified that he was taking antihypertensive medication for one year prior to beginning care with Dr. D. R., the case must be remanded to attempt to obtain the treatment records from Fort Polk Hospital that the Veteran identified during the hearing and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who treated him for hypertension since separation from service.  Of particular interest are treatment records from Fort Polk Hospital dated from September 1998 to 2001.  After the Veteran has signed the appropriate releases, those records should be requested and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


